Citation Nr: 0206733	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for traumatic arthritis of the left hip, on appeal 
from the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of lacerations of the great, second, 
and third toes of the left foot, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served in the United States Naval Reserve.  He 
had multiple periods of active duty for training between June 
1977 and August 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Washington, DC, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The veteran appealed the 0 percent ratings 
that the RO initially assigned for traumatic arthritis of the 
left hip and for residuals of lacerations of the great, 
second, and third toes of the left foot.  The RO later 
increased the ratings for those disabilities, eventually to 
60 percent for the hip disability and 30 percent for the foot 
disability.  The veteran has continued his appeals, and he is 
seeking ratings higher that 60 percent for the hip disability 
and 30 percent for the foot disability, from the initial 
dates of service connection.

In an October 1997 hearing at the RO, the veteran withdrew 
his appeal for an earlier effective date for the grant of 
service connection for his left foot disability.  The veteran 
has not appealed the ratings currently assigned for service-
connected low back and left knee disorders.  He has not filed 
notices of disagreement with the RO's denials of service 
connection for a left eye disorder, hearing loss, a right 
knee disorder, post-traumatic stress disorder (PTSD), or with 
the RO's denial of a total disability rating based for 
individual unemployability (TDIU).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Traumatic arthritis of the veteran's left hip is 
manifested by limitation of motion, pain on motion, weakened 
movement, and fatigability.

3.  Lacerations of the great, second, and third toes of the 
veteran's left foot are manifested by well-healed scars, 
hallux valgus and hammertoe deformities, and tenderness and 
painful motion of the toes, without evidence of actual loss 
of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for traumatic arthritis of the left hip have not been 
met since service connection was granted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5250-5255 (2001).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of lacerations of the great, second, 
and third toes of the left foot have not been met since 
service connection was granted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5284, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits, enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the requirement that a claimant submit a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 1991 & Supp. 2001).  Regulations 
implementing the VCAA were published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
VCAA and the implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

There are no particular application forms required for the 
higher rating claims.  Therefore, there is no issue as to the 
provision of forms or instructions for applying for the 
benefits sought.  See 38 U.S.C.A. § 5102 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  With respect to the veteran's left hip and foot 
rating claims, the RO issued a statement of the case in 
August 1995, and supplemental statements of the case in 
October 1995, November 1995, February 1997, April 1998, and 
February 2002.  In November 2001, the RO sent the veteran a 
letter outlining the provisions of the VCAA, and describing 
the type of evidence necessary to support his claims.  These 
documents together list the evidence considered, the legal 
criteria for evaluating the severity of the veteran's hip and 
foot disorders, and the analysis of the facts as applied to 
those criteria.  Through these documents, the RO informed the 
veteran of the evidence necessary to substantiate his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable 


possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
The veteran's claims file contains his service medical 
records, and records of VA and private medical treatment.  
The veteran had a hearing before RO personnel in October 
1997.  The veteran has not identified any potentially 
relevant evidence that is not associated with the claims 
file.  VA has taken reasonable actions to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claims.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The veteran received 
VA examinations in October 1993, August 1995, December 1995, 
November 1997, September 1998, January 2000, and February 
2001.  The examinations addressed relevant manifestations of 
his left hip and left foot disorders.  Further examination is 
unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA with regard to the claims currently 
before the Board on appeal.

II.  Rating Claims

The veteran is seeking higher ratings for his left hip and 
left foot disorders.  For each of those disabilities, he 
appealed the ratings that the RO initially assigned.  The RO 
later increased the ratings for each of those disabilities, 
and the veteran continued his appeals for higher ratings.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).

VA regulations provide, and the United States Court of 
Appeals for Veterans Claims (Court) has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has indicated that, in appeals from the initial 
rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

A. Left Hip

The claims file contains records of outpatient treatment of 
the veteran in 1994 through 1997 by private physician Danny 
Mamodesene, M.D.  The treatment notes reflect that the 
veteran had ongoing left foot pain, that he walked with a 
limp, and that pain had developed in other parts of the left 
lower extremity, including his left hip.  Dr. Mamodesene's 
notes indicate that the veteran has degenerative joint 
disease in his left hip.  In March 1995, Dr. Mamodesene wrote 
that he had been treating the veteran since November 1994 for 
persistent pain in the left lower extremity, left toes and 
left hip.

In March 1995, the veteran wrote that pain and impaired 
mobility related to injuries of three toes on his left foot 
had worsened in recent years, and had extended to his knee, 
leg, and hip.  

Michael W. Dennis, M.D., a private neurosurgeon who examined 
the veteran in August 1995, concluded that the veteran's 
considerable limp due to his left foot disability had 
resulted in early degeneration of the left hip and that 
numbness of the toes of the left foot was due to neuromas 
secondary to traumatic resection of the nerves at the time of 
the initial injury .

On VA examination in August 1995, the veteran reported that 
he had been limping since 1980, when he had sustained 
injuries to his left foot.  He reported that, in about 1990, 
he had noticed the onset of left groin pain.  He indicated 
that the left groin pain was intermittent, and that he 
occasionally heard a snapping sound in the area of the left 
hip and buttocks.  The examiner noted that the veteran walked 
with a noticeable left leg limp.  There was no tenderness to 
palpation over the left hip.  The examiner found that the 
veteran voluntarily restricted free rotational motion of the 
left femur.  The range of motion of the hip was to 80 degrees 
of flexion, with complaints of pain, 30 degrees of extension, 
30 degrees of abduction, 25 degrees of adduction, and 20 
degrees each of internal and external rotation.  X-rays of 
the left hip revealed mild narrowing of the hip joint space 
inferomedially, some sclerosis of the acetabulum superiorly, 
and mild lipping of the superior acetabulum.

On VA examination in December 1995, the veteran reported 
intermittent pain and clicking in his left thigh, groin, and 
hip.  The examiner noted that the veteran walked with a limp, 
favoring his left leg.  There was no tenderness to palpation 
over the hip, but there was tenderness to palpation over the 
left groin and left posterior thigh.  Passive motion of the 
hip was voluntarily limited by pain.  The range of motion of 
the hip was to 80 degrees of flexion, 20 degrees of 
extension, 30 degrees of abduction, 20 degrees of adduction, 
30 degrees of external rotation, and 20 degrees of internal 
rotation.

In an October 1997 hearing at the RO, the veteran reported 
that he had pain in his left hip every day.  He reported that 
his hip pain limited his mobility, and sometimes restricted 
him to his office, making him unable to complete work 
assignments outside the office.

On VA examination in January 2000, the veteran reported 
constant pain in his left hip, with exacerbation of the pain 
with activity such as stair climbing or extended walking.  He 
reported that his hip was weak and easily fatigued.  The 
examiner noted that movements of the veteran's left hip were 
performed slowly, and that the veteran seemed to be in pain 
on flexion, adduction, and internal rotation.  The ranges of 
motion were to 80 degrees of flexion, with exacerbation of 
pain over the last 20 degrees, to 40 degrees of abduction, 25 
degrees of adduction, with pain over the entire range, 35 
degrees of external rotation, and 20 degrees of internal 
rotation, with pain over the entire range.  There was 
evidence of weakened movement against resistance, with 
movement against strong resistance limited to 70 degrees of 
flexion, 10 degrees of adduction, and 0 degrees of internal 
rotation.  X-rays showed questionable mild degenerative 
arthritis of the left hip.

Physicians have diagnosed arthritis in the veteran's left 
hip.  Under the rating schedule, arthritis is rated based on 
the limitation of motion of the affected joint.  If the 
limitation of motion of the joint is not compensable under 
the applicable diagnostic code, a rating of 10 percent for 
each major joint may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 (2001).  The veteran's left hip has not 
been shown to be in ankylosis, without any motion.  A 
compensable rating is assigned for limitation of flexion of 
the thigh to 45 degrees or less.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2001).  A 20 percent rating is assigned 
for limitation of abduction to 10 degrees, and a 10 percent 
rating is assigned for limitation of adduction to the degree 
that the individual cannot cross his legs, or for limitation 
of rotation such that the individual cannot toe-out more than 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  
Examinations have indicated that flexion of the veteran's hip 
is limited, although not to 45 degrees or less.  Abduction is 
limited to 10 degrees against strong resistance, although a 
greater range is present without resistance.  As there is 
pain over the entire range of adduction, the limitation of 
adduction can be considered the equivalent of inability to 
cross the legs.  External rotation is not limited to 15 
degrees, but internal rotation has been noted to be painful 
throughout the range of motion, with no motion possible 
against strong resistance.  In addition to the measured 
limitation of motion, there is evidence that the veteran's 
left hip has considerable pain on motion, weakened movement, 
and fatigability.  The 60 percent rating currently assigned 
for the left hip disability adequately takes into 
consideration those manifestations of impairment.

There is not evidence warranting a rating in excess of 
60 percent.  Under the rating schedule, ratings in excess of 
60 percent for hip disability are provided for ankylosis of 
the joint in a less than favorable position, for a flail 
joint, or for a fracture of the femur with nonunion and loose 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 
(2001).  In the absence of such manifestations, the 
preponderance of the evidence is against a higher rating.  In 
increasing the rating for the veteran's left hip disability, 
the RO assigned the higher, 60 percent rating from the 
effective date of the initial grant of service connection.  
The medical evidence does not show significant change in the 
left hip disability since the initial grant of service 
connection.  Thus, the uniform rating of 60 percent is 
appropriate, and it is not necessary to assign staged 
ratings.

VA regulations at 38 C.F.R. § 3.321(b)(1), provide that, in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence does not indicate that the 
veteran's left hip disability, by itself, produces marked 
interference with employment.  The hip disability has not 
necessitated frequent periods of hospitalization.  The Board 
finds that the criteria of the regular rating schedule are 
adequate to evaluate the left hip disability, and that 
referral for consideration of an extraschedular rating is not 
warranted.

B. Left Foot

The veteran's service medical records reflect that he 
received treatment for lacerations of the great, second, and 
third toes of his left foot.  

On VA examination in October 1993 the veteran reported pain 
and swelling in his left foot, with constant numbness in his 
toes.  He indicated that at times he was unable to walk.  The 
examiner observed scars on the plantar surfaces of the great, 
second, and third toes of the left foot.  The second, third, 
and fourth toes were hammer toes.  The veteran had a limping 
gait.

VA outpatient treatment notes from March 1994 reflect the 
veteran's report of recurrent pain in his left foot.  

Notes of outpatient treatment in 1994 through 1997 by the 
veteran's private physician, Dr. Mamodesene, reflect that the 
veteran had ongoing left foot pain, and that he walked with a 
limp.  In March 1995, Dr. Mamodesene wrote that he had been 
treating the veteran since November 1994 for persistent pain 
in the left lower extremity, left toes and left hip.

In a March 1995 statement, the veteran wrote that the 
injuries of the three toes on his left foot produced 
intermittent pain and impaired mobility.  He stated that the 
affect of the symptoms ranged from causing him to limp to 
necessitating bedrest.  He reported that the symptoms had 
worsened in recent years.  

In August 1995, private neurosurgeon Michael W. Dennis, M.D., 
examined the veteran's left foot.  The veteran reported 
progressive numbness, pain, and limping in his left foot 
since his injuries in 1980.  Dr. Dennis noted that the 
veteran had a left-sided limp.  Dr. Dennis noted well-healed 
incisions on the first, second, and third toes.  There was 
decreased pinprick sensation on the dorsum of those three 
toes.  There was marked tenderness to palpation between the 
second and third toe at the metatarsal head.  There was 
considerable pain with extension of the great toe.  Dr. 
Dennis concluded that the veteran had traumatic neuromas of 
the digital nerves supplying the great, third, and fourth 
toes.

On VA examination in August 1995, the veteran reported pain 
and numbness in his left foot since it was injured in 1980.  
He reported that he had limped since then.  The examiner 
noted that the veteran walked with a noticeable left leg 
limp.  The distal phalanx of the left great toe was deviated 
laterally.  There was moderate hammering of the second to 
fifth toes.  There was tenderness to palpation over the tips 
of the great and second toes, and over the plantar and 
metatarsal head areas of the second toe.  There was decreased 
light touch sensation over the dorsum of the great and second 
toes.  X-rays of the left foot revealed mild degenerative 
changes at the first metatarsophalangeal joint, and hammer 
toes of the first and second toes.

On VA examination in December 1995, the veteran reported 
constant pain in his left foot.  The examiner noted slight 
hallux valgus of the great toe, and hammering of the lateral 
four toes.  There were calluses over the proximal 
interphalangeal joints of the second, third, and fourth toes.  
There was tenderness to palpation of the great and second 
toes.

In an October 1997 hearing at the RO, the veteran reported 
that he limped because of pain in his left foot.  He reported 
that he had to sleep with his feet hanging over the edge of 
his bed, or he would get a prickling sensation in his feet.

On VA examination in July 2000, the veteran reported ongoing, 
progressive, left foot pain, particularly in the first 
metatarsophalangeal joint.  He reported increased pain with 
walking and stair climbing.  He also reported intermittent 
swelling.  The examiner noted well-healed, nontender suture 
scars.  There was a hallux valgus deformity of 10 degrees, 
hammering of the second through fourth toes, and calluses on 
the dorsum of the toes.  There was exquisite tenderness over 
the first metatarsophalangeal joint.  The hallux had plantar 
flexion to 10 degrees and dorsiflexion to 30 degrees, with 
significant pain with both flexion and dorsiflexion.  X-rays 
showed subchondral erosion of the base of the proximal 
phalanx of the left great toe.

On VA examination in February 2001, the veteran reported 
ongoing pain in his left foot.  He reported that he was not 
able to bear weight on the toes of his left foot.  The 
examiner diagnosed degenerative joint disease of the left 
first metatarsophalangeal joint and mild hammer deformities 
of the second through fourth toes.

The veteran's left foot disability has been evaluated under 
Diagnostic Codes 7805 and 5284.  Under the rating schedule, 
Diagnostic Code 7805 provides for the evaluation of scars 
that are not from burns, not on the head, face, or neck, and 
are not poorly nourished, ulcerated, tender, or painful.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2001).  Such 
other scars are rated based on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  Physicians who have examined the veteran's left foot 
have reported that the laceration scars on his toes are well-
healed and not tender.  The residual disability in his foot 
has been shown to be manifested by hallux valgus deformity, 
hammertoes, and tenderness and painful movement of the 
affected areas of the foot.

The combination of disorders of the veteran's left foot, 
including the pain on motion of the great toe, is not 
directly addressed by Diagnostic Codes 5276 to 5283, which 
address other specific disorders.  Under Diagnostic Code 
5284, other foot injuries are rated at 30 percent if severe, 
20 percent if moderately severe, and 10 percent if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  In light of 
the degree of impairment of the veteran's left foot, 
including evidence that he cannot bear weight on his toes, a 
30 percent rating for severe injuries is warranted.  The 
current 30 percent rating, however, sufficiently contemplates 
all of the manifestations of the veteran's left foot 
disability.  The Board notes that the rating schedule does 
not provide for a rating higher than 30 percent for 
disability of one foot unless there is actual loss of use of 
the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 
(2001).  While the veteran has pain with use of his foot, and 
an altered gait, he has not actually lost the use of the 
foot.  The preponderance of the evidence is against a rating 
in excess of 30 percent for the left foot disability.

The veteran's left foot disability has not changed 
significantly since the initial grant of service connection.  
Therefore, the uniform rating of 30 percent, which the RO has 
made effective since that time, is appropriate, and it is not 
necessary to assign staged ratings.  The evidence does not 
indicate that the veteran's left foot disability, by itself, 
has produced marked interference with employment, or required 
frequent periods of hospitalizations.  The regular rating 
schedule provides appropriate criteria to evaluate the left 
foot disability, and it is not necessary to refer the issue 
for consideration of an extraschedular evaluation.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

Entitlement to a disability rating in excess of 60 percent 
for traumatic arthritis of the left hip, for any period since 
the initial grant of service connection, is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of lacerations of the great, second, and third 
toes of the left foot, for any period since the initial grant 
of service connection, is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

